342 S.W.3d 930 (2011)
Cathy L. RENICK, Appellant,
v.
Fred JABBARI, et al., Respondent.
No. ED 95615.
Missouri Court of Appeals, Eastern District, Division Four.
July 5, 2011.
Jane C. Hogan, St. Louis, MO, for Appellant.
David G. Wasinger, Michael K. Darning, The Wasinger Law Group, P.C., St. Louis, MO, for Respondents.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and GARY P. KRAMER, SP. J.

ORDER
PER CURIAM.
Plaintiff Cathy Renick (Renick) appeals from the trial court's judgment granting Defendant Fred Jabbari's (Jabbari) motion to enforce a settlement agreement and dismissing Renick's claims in a suit to quiet title. The quiet title action involved real estate that was seized improperly from Renick and sold to Jabbari during Renick's divorce proceedings after which it was determined that the court lacked authority to order the sale of the house. After settlement of the quiet title action was negotiated, Renick no longer wished to settle the case, and Jabbari filed the motion to enforce settlement. On appeal, Renick contends the trial court erred in its judgment by admitting an affidavit of Renick's former attorney. Renick further argues that no substantial evidence exists to show there was a settlement agreement or that Renick's attorney had authority to enter into a settlement agreement. Additionally, Renick alleges the trial court erred in granting default judgment against Renick's ex-husband and in favor of Jabbari on claims of unjust enrichment and indemnification, and that the trial court erred in dismissing Renick's claims against parties other than Jabbari. Finding no error, we affirm the trial court's judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).